COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 JESSE ROBLES,                                 §              No. 08-18-00170-CV

                      Appellant,               §                 Appeal from the

 v.                                            §           County Court at Law No. 3

 MOUNT FRANKLIN FOODS, L.L.C.                  §            of El Paso County, Texas
 D/B/A AZAR NUT COMPANY,
                                               §             (TC# 2016-DCV-2248)
                      Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 19, 2019. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Joseph Isaac, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before February 19, 2019.

       IT IS SO ORDERED this 28th day of January, 2019.

                                            PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.